STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                           UNPUBLISHED
                                                           November 24, 2015
             Plaintiff-Appellee,

v                                                          No. 321915
                                                           Wayne Circuit Court
MARAN CHRISTOPHER SIMMONS,                                 LC No. 13-003313-FH

             Defendant-Appellant.


Before: METER, P.J., and WILDER and RONAYNE KRAUSE, JJ.

RONAYNE KRAUSE J., (dissenting).

      I concur in result only.



                                                     /s/ Amy Ronayne Krause




                                         -1-